I concur in the judgment of affirmance for the following reasons without consideration of the merits of the appeal.
The assigned errors are dependent upon a transcript of proceedings or an alternative thereto as permitted by App.R. 9(C) or 9(D). Appellant averred in its notice of appeal that "[t]he parties will submit an agreed statement of facts in lieu of having a transcript of the proceedings typed." See App.R. *Page 402 
9(B). On September 17, 1991, a document entitled "Agreed Statement of Facts" was filed. Said document recites testimony adduced at the hearing and further sets forth certain procedural rulings by the trial court. The document is signed by counsel for both parties. It was not, however, approved by the trial court.
App.R. 9 reads as follows:
"(D) Agreed Statement as the Record on Appeal. In lieu of the record on appeal as defined in subdivision (A) of this rule, the parties may, no later than ten days prior to the time for transmission of the record pursuant to Rule 10, prepare and sign a statement of the case showing how the issues presented by the appeal arose and were decided in the trial court and setting forth only so many of the facts averred and proved or sought to be proved as are essential to a decision of the issues presented. If the statement conforms to the truth, it, togetherwith such additions as the trial court may consider necessaryfully to present the issues raised by the appeal, shall beapproved by the trial court prior to the time for transmissionof the record pursuant to Rule 10, shall then be certified to the court of appeals as the record on appeal and transmitted thereto by the clerk of the trial court within the time provided by Rule 10." (Emphasis added.)
On appeal this court is confined to the record certified to it. See App.R. 12(A). Under App.R. 9(D), approval of the statement by the trial court is required. Accordingly, the proposed statement, which was not approved by the trial court, is not a part of the record pursuant to App.R. 9(D). SeeMansfield v. Bond (Jan. 22, 1988), Richland App. No. CA-2495, unreported, 1988 WL 8504. Since the assignments of error are dependent upon the evidence, and such evidence is not properly before us, we must presume the correctness of the judgment below and affirm. Ford v. Ideal Aluminum, Inc. (1966), 7 Ohio St.2d 9, 36 O.O.2d 5, 218 N.E.2d 434; Columbus v. Hodge (1987), 37 Ohio App.3d 68,  523 N.E.2d 515. *Page 403